Citation Nr: 0834693	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-02 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had honorable active service from September 1943 
to April 1946, and served in the Pacific Theatre during WWII.  
The veteran died in 1989.  The appellant is the veteran's 
surviving spouse.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which, in pertinent part, denied 
service connection for the cause of the veteran's death, and 
a January 2006 rating decision confirming that decision.  The 
Board Remanded the claim in February 2008.  


FINDINGS OF FACT

1.  The appellant's 1989 claim for benefits based on service 
connection for cause of the veteran's death was denied by a 
decision issued in April 1989, and that denial, which was not 
appealed, is final.

2.  The additional contentions submitted by the appellant 
since 1989 do not tend to establish an unestablished fact 
necessary to substantiate the claim, and do not, considered 
alone or in light of the evidence of record, raise any 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1989 RO decision which denied service 
connection for cause of death is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for cause of death.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The veteran died in March 1989, at the age of 64.  At the 
time of death, he had not been awarded service connection for 
any disorder.  The veteran's death certificate reflects that 
the immediate cause of death was arteriosclerotic heart 
disease due to (or as a consequence) of myocardial 
infarction.  No autopsy was performed.  The appellant 
submitted a claim for Dependency or Indemnity Compensation 
(DIC) or for death pension in March 1989, and that claim was 
denied in April 1989.  The appellant did not disagree with or 
appeal that denial.  

Duties to notify and assist

Before the Board assesses the merits of the appeal, VA's 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA) must be examined.  As provided for by the Veterans 
Claims Assistance Act of 2000 (VCAA), the United States 
Department of Veterans Affairs (VA) has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Duty to notify

In the context of a claim for service connection for the 
cause of a veteran's death (DIC) benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Following the receipt of the appellant's 2005 claim for DIC, 
the RO issued a June 2005 letter which advised the appellant 
of the criteria for DIC, death pension, and accrued benefits, 
and advised the appellant that the claim for those benefits 
was denied because there was no evidence that the veteran's 
death was related to his military service.  This letter, and 
the statement of the case (SOC) issued after the notice of 
disagreement was received, failed to state that the claim for 
service connection for the cause of the veteran's death had 
been previously denied.  The Board's February 2008 decision 
addressed the notice deficiency, discussed the prior denial 
of the claim, and directed that the appellant be given 
appropriate notice.

By a letter issued in April 2008, the RO advised the 
appellant of the April 1989 denial of the claim for service 
connection for the veteran's denial, and advised her that the 
basis for that denial was that the veteran had not been 
granted service connection for any disorder during his 
lifetime.  The notice explained the definition of new and 
material evidence and explained the types of evidence that 
the appellant could submit or identify that might be relevant 
to her claim.  This notice addressed each requirement set 
forth in Kent.

The notice also explained how the appellant could establish 
entitlement to service connection for the cause of the 
veteran's death, and provided each element of notice set 
forth in Hupp.  The notice also advised the appellant that 
the claim would be readjudicated.  

In July 2008, the RO issued a supplemental statement of the 
case (SSOC) which advised the appellant of the facts and 
evidence considered in the readjudication of the claim, and 
advised her that new and material evidence had not been 
received to reopen the claim for service connection for the 
cause of the veteran's death.  This readjudication of the 
claim, after the RO provided all notice required under the 
VCAA, overcomes any prejudice that resulted from the lack of 
notice to the appellant at the time of the initial 
adjudication of the claim.

Duty to assist

The appellant did not identify any records that might provide 
new and material evidence.  She has not provided any 
information about where the veteran received medical care 
during his lifetime for any disorder, and has not provided 
any information about medical care for the cause of the 
veteran's death.  The appellant has not authorized VA to 
obtain information or records from any provider or facility.  
She has not provided any additional information that suggests 
that relevant evidence is available from any source.  The 
appellant's representative has not identified any additional 
evidence.  VA cannot further assist the appellant in the 
absence of some further information from the appellant.  

The duties to notify and assist the appellant have been met 
to the extent possible.

Request to reopen claim

Since there is a final prior decision of the claim for 
service connection for the veteran's death, the laws and 
regulations governing finality and reopening of previously 
disallowed claims are pertinent in the consideration of the 
current claim on appeal.  Thus, new and material evidence is 
needed to reopen the claim.  38 U.S.C.A. §§ 5108, 7105.  
Irrespective of the RO's actions in a request to reopen a 
claim, the Board must decide for itself whether the veteran 
has submitted new and material evidence to reopen the claim 
of service connection for cause of death.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Id.

The April 1989 rating decision found that the veteran had not 
established entitlement to service connection for any 
disorder during his lifetime.  The veteran's service medical 
records are, in fact, silent for complaints of, treatment 
for, any disorder.  There were no post-service clinical 
records, nor did the appellant identify or submit any post-
service clinical records, or any evidence except the 
veteran's death certificate.  The death certificate disclosed 
that the veteran died from ASCVD (arteriosclerotic 
cardiovascular disease) due to or as a consequence of 
myocardial infarction (a "heart attack").

New and Material 

In order to establish the Board's jurisdiction to reopen the 
claim, the Board must find that the appellant has presented 
evidence showing that her husband's death was related to his 
military service.  This evidence must be "new," that is, 
evidence not included in clinical or other records submitted 
to the RO when the April 1989 decision, which is now final, 
was issued.  

Since the April 1989 decision, the appellant has submitted 
several statements.  In a statement received in June 2005, 
the appellant stated that, although VA determined that her 
husband was not hurt in service, she knew he was, because he 
could not sleep at night or watch war pictures.  She 
submitted later statements reiterating that her husband 
fought for his country.  

The only information added to the claims file which is not a 
duplicate of evidence already of record is the appellant's 
statement of her belief that the veteran's military service 
caused or contributed to his death because the veteran was 
unable to sleep at night.  The appellant's belief to the 
effect that the veteran's military service contributed to his 
cause of death was, in essence, of record at the time of the 
prior final decision, and is not new.  To the extent that the 
appellant's statement that her husband's death was related to 
nervousness and difficulty sleeping, the appellant is 
competent to state her observations of the veteran's 
behavior.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

However, the etiology of the veteran's myocardial infarction 
or the ASCVD which led to his death is not a determination 
capable of lay observation.  The appellant's observations 
that her husband had difficulty sleeping are not competent 
medical evidence to establish a medical relationship between 
those behaviors and the medical causes underlying the 
veteran's death.  The appellant's statements do not provide 
new or material evidence relating the veteran's death to his 
service. 

Where, as here, the determinative issue involves a question 
of medical diagnosis, competent medical evidence is required 
to substantiate the claim.  Although competent to report on 
or describe the veteran's behavior, the appellant is 
nevertheless a lay person and is not competent to relate 
behavior to incurrence of a myocardial infarction or ASCVD, 
since the causes of myocardial infarction or ASCVD are not 
readily observable.  Consequently, her statements do not 
constitute medical evidence to reopen the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the only evidence received since the prior RO decision to 
deny service connection for cause of death, the statements of 
the appellant, is not new and material, the claim for service 
connection may not be reopened.  The prior decision denying 
the claim remains final.  


ORDER


The appeal for service connection for the cause of the 
veteran's death is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


